                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                SHREVEPORT DIVISION

AARON LEE CONNER                                    CIVIL ACTION NO. 19-1130-P

VERSUS                                              JUDGE DOUGHTY

UNKNOWN DEFENDANT                                   MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

         For the reasons stated in the Report and Recommendation [Doc. No. 11] of the

Magistrate Judge previously filed herein, and after an independent review of the record,

and noting the lack of written objections filed by Petitioner, and determining that the

findings are correct under the applicable law;

         IT IS ORDERED, ADJUDGED AND DECREED that Petitioner’s complaint is

DISMISSED WITHOUT PREJUDICE, for failure to prosecute, pursuant to Rule 41(b)

of the Federal Rules of Civil Procedure.

         Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

Courts requires the district court to issue or deny a certificate of appealability when it enters

a final order adverse to the applicant. The court, after considering the record in this case

and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

because the applicant has not made a substantial showing of the denial of a constitutional

right.
      THUS DONE AND SIGNED, in chambers, in Monroe, Louisiana, on this 30th

day of December, 2019.


                              ______________________________________
                              TERRY A. DOUGHTY
                              UNITED STATES DISTRICT JUDGE
